On decision of motion to correct remittitur the following opinion was handed down:
We cannot re-examine this case and correct the remittitur
upon affidavits or other evidence outside the record making a case different from that brought up by the appeal. If the petitioner can by other evidence bring herself within the act of 1872, so as to entitle her to a vacatur of the assessment upon her property it can only be done by permission of the Supreme Court. We can reverse, affirm, or modify an order brought to this court by appeal, but if the record shows no error, we cannot grant a new trial or a rehearing. Rehearings upon motions and summary applications are only ordered upon a reversal of an order. The Supreme Court have power to grant any relief to which the petitioner is entitled, and upon such terms as may be just, and that court may either reopen the case or grant leave to renew the application, but such an application is addressed to the discretion of that court, and we can neither direct action of that tribunal in advance, or review its action upon such an application after the exercise of its discretion.
This application must be denied, without costs.
All concur.
Motion denied. *Page 447